Citation Nr: 0603836	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-28 269	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
tonsil, claimed as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for end stage renal 
disease, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.  

In May 2004, the Board remanded the claims to afford the 
veteran the hearing he requested.  The Tennessee Department 
of Corrections informed the veteran, and the veteran informed 
VA in November 2004, that a court order would be required in 
order for the veteran to be escorted out of the facility in 
which he is incarcerated to a hearing.  The Board notes that 
the United States Court of Appeals for Veterans Claims has 
held that the Secretary is not authorized by statute or 
regulation to subpoena the warden at a state correctional 
facility and direct the release of the appellant from that 
facility.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Accordingly, a hearing is not available to this veteran in 
this case.

As will be discussed below, the Board finds that further 
development of the veteran's claims is required, and 
therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran alleges that while a plane captain in a Navy 
fighter squadron in the 1960's, he was exposed to ionizing 
radiation when he witnessed nuclear explosion testing off the 
coast of Christmas Island.  Specifically, he contends that 
his squadron stood on the flight deck of the USS Kitty Hawk 
and watched the testing, and that that exposure has caused 
both his cancer of the tonsil and his end stage renal 
disease.  
The veteran's personnel records confirm that he was a member 
of Naval Fighter Squadron 111, from approximately May 1962 to 
March 1965.  During that time, he did receive unrelated 
medical treatment aboard the USS Kitty Hawk.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-
connected when they occur in "radiation-exposed veterans."  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2005).  Second, "radiogenic diseases" may be service 
connected, provided that certain conditions are met, pursuant 
to 38 C.F.R. § 3.311.  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the veteran contends that he is "radiation-
exposed veteran" as he alleges that he witnessed what 
appears to be Operation Dominic I in 1962 off Christmas 
Island.  The Board observes that neither of his diagnosed 
illnesses is listed as a presumptive condition under 
38 C.F.R. § 3.309(d) (2005).  Regardless, the veteran does 
have a "radiogenic disease," that is, cancer of the tonsil.  
See 38 C.F.R. § 3.311 (b)(xxiv) (2005).

A review of the record reveals that the RO has not contacted 
the Defense Threat Reduction Agency (DTRA) of the Department 
of Defense to determine whether the veteran's squadron or the 
USS Kitty Hawk participated in Operation Dominic I.  Nor has 
the RO sought a dose estimate from DTRA pursuant to 38 C.F.R. 
§ 3.311(a)(2)(i) and (iii) (2005).  Such development must be 
undertaken prior to appellate review.



While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, these 
matters are remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should obtain the following 
information from the Defense Threat Reduction 
Agency: whether Naval Fighting Squadron 111 
and/or the USS Kitty Hawk participated in 
Operation Dominic I; and, if so, an estimate 
of the veteran's in-service radiation dose.

2.  If the veteran's dose estimate is 
indicative of exposure to radiation in 
service, the RO should refer the claim to 
VA's Under Secretary for Benefits in 
accordance with 38 C.F.R. 
§ 3.311(c) (2005). 

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

